          Case 2:19-cv-03613-SRB Document 1 Filed 05/28/19 Page 1 of 4



 1   Jeremy C. Johnson, Bar #025203
     Alexander R. LaCroix, Bar #030166
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7868
     jjohnson@jshfirm.com
 5   alacroix@jshfirm.com
 6   Attorneys for Defendants Jorge Ramirez
     Larios and Kerr Trucking, Inc.
 7
 8                            UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Samuel Alvarado and Ana Rosa Gonzalez;             NO.
     Celso Cabrera Tapia and Yareli Benitez
11   Quintero; Juan Francisco Benitez Alvarado          Notice of Removal
     and Maria Quintero; Husbands and Wives,
12
                                          Plaintiffs,
13
                     v.
14
     Jorge Ramirez Larios and Jane Doe Ramirez
15   Larios, Husband and Wife, Kerr Trucking,
     Inc., a California Corporation; John Does I
16   Through X, their Respective Spouses; Black
     Corporations I through V and White
17   Partnerships I through V,
18                                      Defendants.
19
20                   Defendant Kerr Trucking, Inc. (“Defendant”) hereby files the following
21   notice of removal of this action currently pending in the Superior Court of the State of
22   Arizona, County of Maricopa, No. CV2019-002630, to the United States District Court
23   for the District of Arizona, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446. As grounds
24   for removal, Defendant states as follows:
25   I.          PROCEDURAL HISTORY
26                   1.    The above captioned case commenced when Plaintiffs Samuel
27   Alvarado and Ana Rosa Gonzalez; Celso Cabrera Tapia and Yareli Benitez Quintero; Juan
28
     7632371.1
           Case 2:19-cv-03613-SRB Document 1 Filed 05/28/19 Page 2 of 4



 1   Francisco Benitez Alvarado and Maria Quintero (“Plaintiffs”) filed a complaint in
 2   Maricopa County Superior Court on or about, March 1, 2019. See Plaintiff’s Complaint,
 3   along with the complete Superior Court file, attached as Exhibit A.
 4                    2.    Defendant Kerr Trucking was served on or around May 7, 2019.
 5                    3.    Defendant Jorge Ramirez Larios was served on or around April 11,
 6   2019, and consents to removal pursuant to 28 U.S.C. § 1446(b)(2)(C).
 7   II.         TIMELINESS OF REMOVAL
 8                    1.    Under 28 U.S.C. § 1446(b), a defendant is provided thirty days from
 9   the date of service of a complaint within which to file a notice of removal to federal court.
10                    2.    This Notice of Removal, therefore, is timely.        See 28 U.S.C. §
11   1446(b).
12                    3.    A Notice of Filing Notice of Removal was filed in Maricopa County
13   Superior Court. See Notice of Filing Notice of Removal, attached as Exhibit B.
14   III.        BASIS FOR REMOVAL
15                    1.    This Court has original diversity jurisdiction over this action pursuant
16   to 28 U.S.C. § 1332 because: (1) there is complete diversity of citizenship between
17   Plaintiffs and Defendants; and (2) the matter in controversy, excluding interest and costs,
18   appears to exceed the sum or value of $75,000. See 28 U.S.C. § 1332(a).
19               A.   Diversity of Citizenship
20                    1.    As stated in the Complaint, Plaintiffs reside in Maricopa County,
21   Arizona. See Complaint at ¶ 1. Plaintiffs are thus citizens of Arizona.
22                    2.    Defendant Jorge Ramirez Larios is a resident of California, see
23   Complaint at ¶ 2, and the principal place of business for Defendant Kerr Trucking, Inc. is
24   in California. See Complaint at ¶ 4. Defendants are thus citizens of California.
25                    3.    There is, therefore, complete diversity of citizenship between
26   Plaintiffs and Defendants, and the diversity of citizenship requirement is satisfied.
27
28
     7632371.1                                      2
         Case 2:19-cv-03613-SRB Document 1 Filed 05/28/19 Page 3 of 4



 1               B.   Value of Matter in Controversy
 2                    1.    Plaintiffs allege that Defendants’ conduct caused serious physical and

 3   emotional injuries to Plaintiffs Samuel Alvarado, Celso Cabrera Tapia, and Juan

 4   Francisco Benitez. See Complaint at ¶ 16.

 5                    2.    Plaintiffs further allege that Plaintiff Celsio Cabrera Tapia’s expenses

 6   for past and future medical treatment are in excess of $1,423,568.19, see Complaint at ¶

 7   18, that Plaintiff Samuel Alvarado’s expenses for past and future medical treatment are in

 8   excess of $272,076.90, see Complaint at ¶ 20, and that Plaintiff Juan Francisco Benitez

 9   Alvarado’s expenses for past and future medical treatment are in excess of $49,004.16.

10   See Complaint at ¶ 21, all of which special damages are being sought in addition to

11   general damages for pain and suffering and loss of consortium. See Complaint at ¶ 30.

12                    4.    Thus, Plaintiffs certified that the damages sought in this case exceed

13   $75,000.

14                    5.    Taking together Plaintiffs’ allegations that their collective damages

15   extend well into the seven figures, the Complaint “alleges on its face an amount in

16   controversy sufficient to meet the federal jurisdictional threshold.” Guglielmino v. McKee

17   Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007)(“[S]uch requirement is presumptively

18   satisfied unless it appears to a ‘legal certainty’ that the plaintiff cannot actually recover

19   that amount”).

20                    6.    Thus, under 28 U.S.C. §1332(a), this Court has jurisdiction over this

21   matter because the parties hereto are citizens of different states and the amount in

22   controversy, exclusive of interest and costs, is in excess of $75,000.00.

23                    WHEREFORE, Defendant respectfully requests that the above action now

24   pending in in Maricopa County Superior Court be removed to this Court.

25
26
27
28
     7632371.1                                      3
         Case 2:19-cv-03613-SRB Document 1 Filed 05/28/19 Page 4 of 4



 1                   DATED this 28th day of May, 2019.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By /s/ Jeremy C. Johnson
                                                     Jeremy C. Johnson
 5                                                   Alexander R. LaCroix
                                                     40 North Central Avenue, Suite 2700
 6                                                   Phoenix, Arizona 85004
                                                     Attorneys for Defendants Jorge Ramirez
 7                                                   Larios and Kerr Trucking, Inc.
 8
                                   CERTIFICATE OF SERVICE
 9
                     I hereby certify that on this 28th day of May, 2019, I caused the foregoing
10
     document to be filed electronically with the Clerk of Court through the CM/ECF System
11
     for filing; and served on counsel of record via the Court’s CM/ECF system.
12
13                   I further certify that some of the participants in the case are not registered
14   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
15   participants:
16
     Adam J. Rack
17   Rack Law Group
     7272 East Indian School Road, Suite 540
18   Scottsdale, Arizona 85251
     Attorney for Plaintiffs
19
     /s/ Mary Creed
20
21
22
23
24
25
26
27
28
     7632371.1                                      4
